Per Curiam:
This case arises out of an alleged taking, under and within the meaning of the Fifth Amendment to the Constitution, of plaintiff’s gold mining properties located in the Black Hills Area of South Dakota, near the City of Lead, South Dakota, by virtue of the complete closing of plaintiff’s mine by the War Production Board pursuant to Limitation Order L-268, issued by the Board, which order, plaintiff insists upon the facts alleged, was arbitrary and violative of plaintiff’s property rights with respect to its gold mining properties.
The facts alleged in the petition herein and the issues raised by the pleadings, are identical in all material respects with the facts and issues involved in the case of Idaho Maryland Mining Corporation v. The United States, ante, p. 670. For the reasons set forth in our decision in the Idaho Maryland case, defendant’s motion to dismiss the petition herein is overruled. It is so ordered.